Citation Nr: 0605601	
Decision Date: 02/28/06    Archive Date: 03/01/06

DOCKET NO.  04-01 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida




THE ISSUE

Entitlement to service connection for claimed post-traumatic 
stress disorder (PTSD).  




REPRESENTATION

Appellant represented by:	The American Legion






WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel



INTRODUCTION

The veteran, who is the appellant in this case, served on 
active duty from January 1969 to January 1971.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from an August 2002 rating decision by the RO.  

This appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.  



REMAND

The veteran contends that he has PTSD primarily as a result 
of his experiences during bayonet training in service and as 
a result of his experiences with patients at the Walter Reed 
Army Medical Center.  

The veteran submitted a copy of a statement, dated in service 
in August 1970, from his supervisor at the Forest Glen 
Detachment.  Unfortunately, that copy is illegible.  

In a July 2002 letter, it was noted that once a week, the 
veteran was receiving individual psychotherapy at the Vet 
Center in Ft. Lauderdale.  The diagnosis was that of PTSD, 
primarily due to survivor guilt pursuant to a Vietnam-era 
tour of duty.  The daily records of that counseling have not 
been associated with the claims folder.  

In January 2006, the veteran had a hearing at the RO before 
the undersigned Veterans Law Judge.  

During his hearing, the veteran testified that he had 
received counseling and/or psychiatric treatment from the 
following:  1) 1984 at Wilkes Manors on Wilkes Drive in 
Broward County, Florida; 2) mid-1990's from the Employee 
Assistance Program (EAP) in Broward County, Florida; 3) mid-
1990's, an unidentified counselor and psychiatrist whom he 
saw after he went to EAP; and 4) the VA in St. Petersburg, 
Florida.  Records of that counseling/treatment have not been 
associated with the claims folder.  

During his hearing, the veteran also suggested that he had 
been fired from a job in the mid-1990's, in part, due to his 
problems with PTSD.  His employment records have not been 
associated with the claims folder.  

Accordingly, the appeal is REMANDED to the RO for the 
following actions:

1.  Request copies of the veteran's 
enlisted efficiency reports from  the 
National Personnel Records Center (NPRC) 
in St. Louis, Missouri, and.  Also 
request that the veteran provide copies 
of any such reports in his possession.  

A failure to respond or a negative 
response to any request must be noted in 
writing and associated with the claims 
folder.  

Efforts to obtain such records must 
continue until it is determined that they 
do not exist or that further attempts to 
obtain them would be futile.  The non-
existence or unavailability of such 
records must be verified by each Federal 
department or agency from whom they are 
sought.  38 U.S.C.A. § 5103A(b); 
38 C.F.R. § 3.159(c)(2).  

2.  Request that the veteran provided the 
names and addresses of the following 
counselors/health care providers, who 
treated or examined the veteran.  Also 
request that he provide the approximate 
dates of that treatment or examination.  

a.  1984 at Wilkes Manors on Wilkes 
Drive in Broward County, Florida; 

b.  mid-1990's from EAP in Broward 
County, Florida; 

c.  mid-1990's, an unidentified 
counselor and psychiatrist whom he 
saw after he went to EAP

Then, request copies of the records of 
such treatment and/or examinations 
directly from the providers.  Also 
request that the veteran provide any such 
records in his possession.  

A failure to respond or a negative 
response to any request must be noted in 
writing and associated with the claims 
folder.  

If the requested records are unavailable, 
notify the veteran and his representative 
in accordance with the provisions of 
38 U.S.C.A. § 5103A(b); 38 C.F.R. 
§ 3.159(e).  

3.  Request copies of the veteran's daily 
counseling records from the Ft. 
Lauderdale Vet Center.  Also request that 
the veteran provide any such records he 
may have in his possession.  

A failure to respond or a negative 
response must be noted in writing and 
associated with the claims folder.  

Efforts to obtain such records must 
continue until it is determined that they 
do not exist or that further attempts to 
obtain them would be futile.  The non-
existence or unavailability of such 
records must be verified by each Federal 
department or agency from whom they are 
sought.  38 U.S.C.A. § 5103A(b); 
38 C.F.R. § 3.159(c)(2).  

4.  Request that the veteran provide the 
approximate dates of his treatment and 
the condition for which he was treated at 
the St. Petersburg VA.  Then request the 
records of that treatment directly from 
the St. Petersburg VA.  Also request that 
the veteran provide any such records he 
may have in his possession.  

A failure to respond or a negative 
response must be noted in writing and 
associated with the claims folder.  

Efforts to obtain such records must 
continue until it is determined that they 
do not exist or that further attempts to 
obtain them would be futile.  The non-
existence or unavailability of such 
records must be verified by each Federal 
department or agency from whom they are 
sought.  38 U.S.C.A. § 5103A(b); 
38 C.F.R. § 3.159(c)(2).  

5.  Request that the veteran provide the 
name and address of the employer who 
fired him in the mid-1990's.  Then 
request copies of the veteran's 
employment records directly from that 
employer.  Also request that the veteran 
provide any such records he may have in 
his possession.  

Such records should include, but not 
limited to, employment applications; 
medical records; reports of any pre-
employment examinations; job 
descriptions; reports of job training; 
reports of duty limitations or job 
changes and the reasons for such 
limitations or changes; reports of 
workman's compensation claims or claims 
for other disability benefits; reports of 
vocational rehabilitation or job 
retraining; counseling statements; 
customer/client letters; reports of union 
involvement; and reports of termination 
and any associated severance pay.  

If the employer does not have such 
documents, request that the employer 
provide a statement on business 
letterhead stationary addressing the 
foregoing concerns.  

Failures to respond or negative replies 
to any request must be noted in writing 
and associated with the claims folder.  

If the employer is non-Federal, and the 
requested records are unavailable, notify 
the veteran and his representative in 
accordance with the provisions of 
38 U.S.C.A. § 5103A(b); 38 C.F.R. 
§ 3.159(e).  

Efforts to obtain records of the 
veteran's employment with any Federal 
agency must continue until it is 
determined that they do not exist or that 
further attempts to obtain them would be 
futile.  The non-existence or 
unavailability of such records must be 
verified by each Federal department or 
agency from whom they are sought.  
38 U.S.C.A. § 5103A(b); 38 C.F.R. 
§ 3.159(c)(2).  

6.  Give the veteran another chance to 
provide details of his stressor(s) 
including, but not limited to, the date 
and place of each stressor; the name(s), 
rank(s), and unit(s) of persons involved; 
and the circumstances of the stressor(s).  

Also request that the veteran provide 
alternative sources to assist in 
verifying his stressor(s), for example, 
statements from family members, 
roommates, fellow service members, or 
clergy or evidence of behavior changes in 
service, such as a request for a transfer 
to escape the alleged stressor(s); 
deterioration in work performance; 
evidence of substance abuse; episodes of 
depression, panic attacks, or anxiety 
without an identifiable cause; or 
unexplained economic or social behavior 
changes.   

In particular, request that the veteran 
provide a legible copy of an August 1970 
statement from his supervisor in service 
at the Forest Glen Detachment.  

A failure to respond or a negative 
response must be noted in writing and 
associated with the claims folder.

7.  When the actions in parts 1, 2, 3, 4, 
5, and 6 have been completed, prepare a 
summary of the veteran's alleged 
stressors.  A copy of the summary, the 
veteran's stressor statements, and 
pertinent service personnel records 
should be forwarded to the following for 
verification, to the extent possible, of 
the specific incidents alleged by the 
veteran:

U. S. Army and Joint Services 
Records Research Center (JSRRC)
7701 Telegraph Road 
Kingman Building, Room 2C08
Alexandria, VA 22315-3802)

A failure to respond or a negative 
response to any request must be noted in 
writing and associated with the claims 
folder.

8.  When the actions in parts 1, 2, 3, 4, 
5, 6, and 7 have been completed, and IF 
at least one claimed stressor is 
confirmed, schedule the veteran for a 
psychiatric examination to determine the 
nature and etiology of any psychiatric 
disability found to be present.  

All indicated tests and studies must be 
performed, and all indicated 
consultations must be scheduled.  

The claims folder must be made available 
to the examiner for review, and the 
examiner must verify that the claims 
folder has, in fact, be reviewed.  

In particular, a diagnosis of PTSD must 
be confirmed or ruled out.  If PTSD is 
not diagnosed, the examiner must explain 
why the veteran does not meet the 
criteria for that diagnosis.  

If PTSD is diagnosed, the examiner must 
identify and explain the elements 
supporting the diagnosis including the 
stressor(s) accountable for the disorder.  

The rationale for all opinions must be 
set forth.  

9.  When all of the actions requested in 
parts 1, 2, 3, 4, 5, 6, 7, and 8 have 
been completed, undertake any other 
indicated development, and then 
readjudicate the issue of entitlement to 
service-connection for PTSD.  If the 
benefits sought on appeal are not granted 
to the veteran's satisfaction, he and his 
representative must be furnished a 
Supplemental Statement of the Case and 
afforded an opportunity to respond.  

Thereafter, if indicated, the case should be 
returned to the Board for the purpose of appellate 
disposition.  

By this remand, the Board intimates no opinion as to the 
final disposition of any unresolved issue.  The veteran need 
take no action unless he is notified to do so.  

It must be emphasized, however, that the veteran has the 
right to submit any additional evidence and/or argument on 
the matters the Board has remanded to the RO.  Kutscherousky 
v. West, 12 Vet. App. 369, 372-73 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).  



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).  
 
 
 
 

